EXHIBIT 10.2

WAIVER AND AGREEMENT

TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN

OF US$52,305,238.13

dated June 10, 2015,

DRY BULK AMERICAS LTD.
and
DRY BULK AUSTRALIA LTD.
as Joint and Several Borrowers,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

ING BANK N.V., LONDON BRANCH
as Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of September 30, 2015

 

--------------------------------------------------------------------------------

 

WAIVER AND AGREEMENT

THIS WAIVER AND AGREEMENT (this "Waiver and Agreement") is dated as of September
30, 2015, by and among (1) DRY BULK AMERICAS LTD., a corporation organized and
existing under the laws of the British Virgin Islands ("Dry Bulk Americas") and
DRY BULK AUSTRALIA LTD., a corporation organized and existing under the laws of
the British Virgin Islands ("Dry Bulk Australia"), as joint and several
borrowers (the "Borrowers" and each a "Borrower"), (2) INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware, as guarantor (the "Guarantor"), (3) the banks and financial
institutions listed on Schedule I to the Facility Agreement (as defined below),
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Section 12 of the Facility Agreement, as defined below, the
"Lenders" and each a "Lender"), and (4) ING BANK N.V., London branch, as
facility agent (in such capacity including any successor thereto, the "Facility
Agent"), as security trustee for the Lenders (in such capacity, the "Security
Trustee" and, together with the Facility Agent, the "Agents"), and amends and is
supplemental to the Senior Secured Term Loan Facility Agreement dated as of June
10, 2015, entered into by and among the Borrowers, the Guarantor, the Lenders
and the Agents, (as amended, supplemented or otherwise modified from time to
time, the "Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has requested that the Lenders waive application of
certain financial covenants contained in Sections 9.3(b) and (e) of the Facility
Agreement;

WHEREAS, the Lenders are willing to waive application of such financial
covenants upon the terms and subject to the conditions contained in this Waiver
and Agreement;

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1. Definitions. Unless otherwise defined herein, words and expressions defined
in the Facility Agreement have the same meanings when used herein.

2. Representations and Warranties. Each of the Security Parties hereby
reaffirms, as of the date hereof, each and every representation and warranty
made thereby in the Facility Agreement and the Note (updated mutatis mutandis),

3. No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

4. Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Facility Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than

 

--------------------------------------------------------------------------------

 

as waived hereby, so long as the Facility Agreement, as may be amended or
supplemented from time to time, shall remain in effect.

5. Waiver. Subject to the Security Parties' continued compliance with the
provisions contained herein and in the Facility Agreement and upon the condition
that no creditor under any debt facility, which the Guarantor or any of its
Subsidiaries are party to (collectively, "Other ISH Debt Facilities"), has taken
any enforcement action, the Creditors hereby agree to waive application of
Sections 9.3(b) and (e) until October 23, 2015 (or such earlier date when the
financial covenants under the Other ISH Debt Facilities are tested again or the
waiver under any of the Other ISH Debt Facilities is rescinded, has expired or
otherwise not in force and effect) (the "Waiver Expiration Date"). For the
avoidance of doubt, the waiver granted herein shall be rescinded, and
application of the aforementioned provisions of the Facility Agreement shall be
reinstated, if any of the conditions to the waiver is breached. The Security
Parties hereby agree and acknowledge that all financial covenants, including
those set forth in Section 9.3(b) and (e), shall be tested on the Waiver
Expiration Date in the absence of any further waiver or amendment to the
Facility Agreement.

6. Further Covenants.

(a)The Security Parties shall ensure that:

(i) Bali Sea and Banda Sea. In respect of the vessels BANDA SEA and the BALI
SEA, they shall cause Gulf South Shipping Pte. Ltd. to execute and deliver, and
make appropriate arrangements to effect the necessary or desirable filings for,
(i) a Singapore law-governed statutory mortgage, (ii) a guarantee guaranteeing
the obligations of the Borrowers under the Facility Agreement, (iii) an
insurances assignment, (iv) a deed of covenants, (v) an insurance report, (vi)
legal opinions reasonably requested by the Facility Agent and (vii) any other
document or instrument reasonably requested by the Facility Agent, each in form
and substance reasonably satisfactory to the Facility Agent as promptly as
practicable but in any event by October 5, 2015 (which time period may be
extended in the sole discretion of the Facility Agent);

(ii) Other Credit Enhancement. In the event that any of the lenders under any of
the Other ISH Debt Facilities receives credit enhancement (in the form of
additional collateral, prepayment, additional (or more restrictive) covenants or
otherwise), the Security Parties shall promptly notify the Facility Agent of
their intention to do so and such benefit shall be shared with the Lenders pro
rata to the amount of the obligations owed or by effecting further amendments to
the Facility Agreement, as the case may be;

(iii) Vessel Valuations.Without prejudice to the Facility
Agent's right to request valuations under Section 9.1(g), the Facility Agent
may, at its sole option and at the cost of the

 

--------------------------------------------------------------------------------

 

Borrowers, obtain new appraisals in respect of each Vessel from ship brokers of
its choosing within one month of the date hereof; and

(iv) Financial Plan. On the Waiver Expiration Date, the Security Parties shall
provide to the Facility Agent a financial plan in form, scope and substance
satisfactory to the Facility Agent in its sole discretion, which will be the
basis of the Facility Agent's credit review of the Guarantor and its
Subsidiaries. The Security Parties hereby agree that if the financial position
of any Security Party as reflected in the financial plan is not satisfactory to
the Facility Agent (such determination to be in the Facility Agent's sole
discretion), such event shall constitute an Event of Default.

(b)The parties hereto hereby agree that a default by any Security Party

in the performance or observance of any covenant contained in this Waiver and
Agreement shall constitute an Event of Default.

7. Expenses. The Security Parties hereby agree to pay to the Facility Agent all
reasonable expenses related to this Waiver and Agreement, including any expenses
of preparation, negotiation, execution and administration of this Waiver and
Agreement and any document or instrument required to be delivered herein, and
the reasonable fees and disbursements of the Creditors' counsel (including those
of their local Singaporean counsel) in connection herewith.

8. No Other Waiver or Amendment. An other terms and conditions of the Facility
Agreement shall remain in full force and effect and the Facility Agreement shall
be read and construed as if the terms of this Waiver and Agreement were included
therein by way of addition or substitution, as the case may be.

9. Conditions Precedent to the Effectiveness of this Waiver and Agreement. The
effectiveness of this Waiver and Agreement shall be expressly subject to the
following conditions precedent:

(a)



This Waiver and Agreement. The Borrowers and the Guarantor shall have duly
executed and delivered this Waiver and Agreement to the Facility Agent;

(b)



Interest, Fees and Expenses Paid. The Facility Agent shall have received payment
in full of all interest, fees and expenses (including reasonable legal fees) due
under or in connection to the Facility Agreement; and

(c)



Other Waivers. The Guarantor shall have secured a waiver under each of the Other
ISH Debt Facilities in respect of any potential breach under such facility in
form and substance reasonably satisfactory to the Facility Agent.

 

--------------------------------------------------------------------------------

 

10. Governing Law. This Waiver and Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York.

11. Counterparts. This Waiver and Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.

12. Headings; Amendment. In this Waiver and Agreement, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Waiver and Agreement. This Waiver and Agreement cannot be
amended other than by written agreement signed by the parties hereto.

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Waiver and
Agreement by its duly authorized representative on the day and year first above
written.

 

DRY BULK AMERICAS LTD.,

as Borrower

 

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

 

DRY BULK AUSTRALIA LTD.,

as Borrower

 

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

 

INTERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

ING BANK N.V., LONDON BRANCH,

as Facility Agent, Security Trustee and Lender

 

By: /s/ Adam Byrne

Name: Adam Byrne

Title: Managing Director

 

By: /s/ Rory Hussey

Name: Rory Hussey

Title: Managing Director



--------------------------------------------------------------------------------